Exhibit 10.1

July 17, 2013

Diane Auer Jones

22 Old Granary Court

Catonsville MD, 21228

Dear Diane:

Congratulations on your upcoming promotion to Senior Vice President, & Chief
External Affairs Officer at Career Education Corporation (“CEC” or the
“Company”). In relation thereto and in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and you hereby agree
as follows (“Agreement”):

1. Your base annual salary will be increased to three hundred and five thousand
dollars ($305,000.00), effective as of July 18th, 2013. This will be paid in
accordance with the Company’s normal payroll practices on a semi-monthly basis.

2. Your Annual Incentive Award Program (“AIP”) target opportunity will be
increased to forty five percent (45%) of your eligible earnings effective
July 18th, 2013

3. Your Long Term Incentive Award Program (“LTIP”) target opportunity will be
increased to eighty percent (80%) of your eligible earnings.

4. In consideration of receiving the benefits described in Paragraphs 1 and 2,
above, and as a term and condition of your employment with the Company, You
agree to adhere to, and be bound by, the following restrictions. You hereby
acknowledge that Your job responsibilities give You access to confidential and
proprietary information belonging to the Company and/or its subsidiaries, and
that this and other confidential information to which You have access would be
of value, and provide an unfair advantage, to a competitor in competing against
the Company or its subsidiaries in any of the markets in which the Company or
its subsidiaries maintains schools, provides on-line education classes or
otherwise conducts business. You further acknowledge that the following
restrictions will not cause You undue hardship. Consequently, You agree that the
restrictions below (the “Restrictive Covenants”) are reasonable and necessary to
protect the Company’s and/or its subsidiaries’ legitimate business interests.

During Your employment with the Company and/or any of its subsidiaries and
continuing thereafter for the post-termination periods specified below, You will
not, in any way, directly or indirectly, either for You or any other person or
entity, whether paid or unpaid:

(a) For two (2) years following Your voluntary resignation from Your employment
with the Company or Your termination from employment by the Company for Cause
(as defined in the Executive Severance Plan), accept employment with, own,
manage, operate, consult or provide expert services to any person or entity that
competes with the Company or any of its subsidiaries in any capacity that
involves any responsibilities or activities involving or relating to any
Competing Educational Service, as defined herein. “Competing Educational
Service” means any educational service that competes with the educational
services provided by the Company and/or any of its subsidiaries, including but
not limited to coursework in the areas of visual communication and design
technologies; information technology; business studies; culinary arts; and
health education, or any education service. You hereby acknowledge that the
following organizations, among others, provide Competing Educational Services
and, should



--------------------------------------------------------------------------------

You accept employment with, own, manage, operate, consult or provide expert
services to any of these organizations, it would inevitably require the use
and/or disclosure of confidential information belonging to the Company and/or
its subsidiaries and would provide such organizations with an unfair business
advantage over the Company: American Public Education, Inc., Apollo Group, Inc.,
Bridgepoint Education, Inc., Capella Education Company, Corinthian Colleges,
Inc., DeVry, Inc., Education Management Corporation, EmbanetCompass, Grand
Canyon Education Inc., ITT Educational Services Inc., Kaplan, Inc., Laureate
Education, Inc., Learning Tree International Inc., Lincoln Education Services
Corporation, National American University Holdings Inc., Strayer Education Inc.,
Universal Technical Institute Inc. and each of their respective subsidiaries,
affiliates and successors. You further acknowledge that the Company and/or its
subsidiaries provide career-oriented education through physical and web-based
virtual campuses throughout the world and, therefore, it is impracticable to
identify a limited, specific geographical scope for this Restrictive Covenant.
For avoidance of doubt, in the event You are involuntarily terminated from
employment with the Company other than for Cause, You will not be subject to any
post-termination noncompete restriction under this Paragraph 3.

(b) For two (2) years following Your termination of employment with the Company
for any reason, solicit, attempt to solicit, assist with the solicitation of,
direct another to solicit, or otherwise entice any employee of the Company or
any of its subsidiaries to leave his/her employment.

Should You breach the terms of these Restrictive Covenants, the Company reserves
the right to enforce the terms herein in court and seek any and all remedies
available to it in equity and law, and You agree to pay the Company’s attorneys’
fees and costs should it succeed on its claim(s). Further, should You breach the
terms of these Restrictive Covenants, You will forfeit any right to the payments
made or remaining due hereunder and You agree to pay the Company’s attorneys’
fees and costs incurred in recovering such payments made pursuant hereto.

It is the intention of You and the Company that in the event any of the
covenants contained in this Paragraph 3 are determined to be unreasonable and/or
unenforceable with respect to scope, time or geographical coverage, You and the
Company agree that such covenants may be modified and narrowed by a court, so as
to provide the maximum legally enforceable protection of the Company’s and any
of its subsidiaries’ interests as described in this Agreement.

5. Your employment by the Company is “at will.” This Agreement does not create
an employment contract or affect the right of the Company to terminate your
employment, or change the terms and conditions of such employment, at any time
without notice.

If you agree to the terms of this Agreement, please sign and date it and return
it to me via email. Send the original to me at the address below. By signing
this Agreement, you represent and agree that you have taken advantage of your
right to consult with an attorney or have declined to do so, that you have
carefully read and fully understand all of the provisions of this Agreement and
that you are voluntarily entering into this Agreement.

 

Sincerely, /s/ Jennifer A. Campe Jennifer A. Campe Sr. VP & Chief HR Officer



--------------------------------------------------------------------------------

Accepted and Agreed to:

 

/s/ Diane Auer Jones

                      

7/17/13

Diane Auer Jones      Date